             Case 2:97-cv-02114-JS Document 39 Filed 04/13/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MORRIS WILLIS,                                :
    Petitioner,                               :
                                              :
                       v.                     :       CIVIL ACTION NO. 97-CV-2114
                                              :
MARTIN DRAGOVICH, et al.,                     :
    Respondents.                              :

                                             ORDER

        AND NOW, this 13th day of April, 2021, in consideration of Petitioner Morris Willis’s

Motion for Relief from Judgment Under Fed. R. Civ. P. 60(b) (ECF No. 37), it is ORDERED

that:

        1.      The Motion is DISMISSED for lack of subject matter jurisdiction without

prejudice to Willis’s right to file with the United States Court of Appeals for the Third Circuit an

application to file a second or successive habeas petition. See 28 U.S.C. § 2244(b)(3)(A).

        2.      A Certificate of Appealability is DENIED pursuant to 28 U.S.C. § 2253(c)

because reasonable jurists would not debate the propriety of this Court’s procedural ruling with

respect to these claims. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).



                                              BY THE COURT:


                                              /s/ Juan R. Sánchez
                                              JUAN R. SÁNCHEZ, J.
